             Case 2:18-cr-00119-WBS Document 128 Filed 08/31/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Audrey Hemesath
   Assistant United States Attorney
 3 United States Attorney’s Office
   Robert T. Matsui United States Courthouse
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-119 WBS
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   FIRDOS SHEIKH,
                                                         COURT: Hon. William B. Shubb
15                               Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for a Franks motion hearing on August 11-13,

21 2020.

22          2.     At the conclusion of the Franks hearing on August 13, 2020, the government requested a

23 status conference date of September 23, 2020, and the parties discussed stipulating to waive speedy trial

24 time until that date under the Speedy Trial Act.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government has represented that the discovery associated with this case

27          includes investigative reports and related material in excess of 12,500 pages to date, as well as

28          photographs, audio files, and video files. All of this discovery has been either produced directly


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00119-WBS Document 128 Filed 08/31/20 Page 2 of 3


 1         to counsel and/or made available for inspection and copying.

 2                b)      Counsel for defendant desires additional time to review of discovery, consult with

 3         the client, and conduct additional investigation in light of the new materials received from the

 4         government in response to Defendant’s Brady and related discovery motions. The latest set of

 5         documents were produced on August 4, 2020.

 6                c)      Counsel for defendant believes that failure to grant the above-requested

 7         continuance would deny him/her the reasonable time necessary for effective preparation, taking

 8         into account the exercise of due diligence.

 9                d)      The government does not object to the continuance.

10                e)      Based on the above-stated findings, the ends of justice served by continuing the

11         case as requested outweigh the interest of the public and the defendant in a trial within the

12         original date prescribed by the Speedy Trial Act.

13                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14         et seq., within which trial must commence, the time period of August 13, 2020,to September 23,

15         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

16         results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

17         finding that the ends of justice served by taking such action outweigh the best interest of the

18         public and the defendant in a speedy trial.

19         4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

20
21

22 / / /

23

24

25 / / /

26
27

28 / / /

     STIPULATION REGARDING EXCLUDABLE TIME               2
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00119-WBS Document 128 Filed 08/31/20 Page 3 of 3


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4

 5
     Dated: August 27, 2020                                 MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ Audrey Hemesath
 8                                                          Audrey Hemesath
                                                            Assistant United States Attorney
 9
10
     Dated: August 27, 2020                                 /s/ Yasin M. Almadani
11                                                          Yasin M. Almadani
12                                                          Counsel for Defendant
                                                            FIRDOS SHEIKH
13

14

15
                                           FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED.
17
            Dated: August 28, 2020
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             3
30    PERIODS UNDER SPEEDY TRIAL ACT
